(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuanto, en este caso se ha archivado una moción para desestimar el recurso, fundada en que la transcripción de autos no se ha radicado oportunamente en. este tribunal y en que una prórroga concedida por la corte inferior lo fué a destiempo;
Por cuanto, tal moción debe prevalecer si la oposición presentada por el apelante carece de méritos;
Por cuanto, de los autos que tenemos ante nos aparece con bastante claridad quién es el demandante y quién la de-mandada, cuál el apelante y cuál la apelada, y que las equi-vocaciones cometidas por la apelante son meramente mate-riales ;
Por cuanto, la duda que suscita la parte apelante respecto a si Manuel León Parra figura como parte o como abogado en el litigio no tiene méritos, toda vez que Manuel León Parra es abogado y puede comparecer a nombre propio o en representación de otra persona;
*1021Pon otjaNto, la corte no halla mérito alguno en la oposi-ción de la demandada-apelante,
Por tanto, se desestima la apelación.